Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2022

                                     No. 04-22-00264-CV

                           IN THE INTEREST OF E.J.M., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01970
                          Honorable Monique Diaz, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id. The deadline in this appeal is October 31, 2022.

       On September 6, 2022, the attorney ad litem for the child filed a motion for extension of
time to file a brief, requesting an extension of time until September 23, 2022. The motion is
GRANTED IN PART. It is ORDERED that the brief must be filed no later than September 16,
2022. Given the time constraints governing the disposition of this appeal, no further extensions
of time will be allowed.

       It is so ORDERED on September 8, 2022.

                                                           PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT